COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
THE STATE OF TEXAS,                                                 No. 08-14-00271-CR
                                                 §
                               Appellant,                             Appeal from the
                                                 §
v.                                                               County Court at Law No. 7
                                                 §
VICTOR MANUEL GALLEGOS,                                           of El Paso County, Texas
                                                 §
                               Appellee.                            (TC# 20120C00815)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of acquittal, reform the judgment to reflect a

conviction for the lesser-included offense of class-B misdemeanor criminal mischief, and remand

the cause to the trial court for a punishment hearing, in accordance with the opinion of the Court.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.